Citation Nr: 1010749	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  05-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
residuals of gonorrhea.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for 
osteomyelitis of the left heel with callous and pain.

3.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
nervous disorder.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to service connection for a left knee 
disorder.



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  The issues before the Board 
today were remanded in February 2007 for further evidentiary 
and procedural development.  

As discussed further below, the Board finds that there was 
substantial compliance with its remand directives; thus, it 
may proceed with a decision at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Unfortunately, the Board 
concludes that additional development is needed with regards 
to two issues on appeal.  Thus, the issues of service 
connection for a nervous disorder and hepatitis C are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A March 1972 rating decision denied entitlement to 
service connection for residuals of gonorrhea; the Veteran 
was notified of his appellate rights, but did not timely 
perfect an appeal as to this issue.  

2.  Evidence received since the March 1972 rating decision is 
cumulative of the evidence of record at the time of that 
denial and does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for residuals 
of gonorrhea.

3.  A March 2000 rating decision denied the Veteran's request 
to reopen a previously disallowed claim of entitlement to 
service connection for osteomyelitis of the left heel with 
callous and pain; the Veteran was notified of his appellate 
rights, but did not timely perfect an appeal as to this 
issue.  

4.  Evidence received since the March 2000 rating decision is 
cumulative of the evidence of record at the time of that 
denial and does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for 
osteomyelitis of the left heel with callous and pain.

5.  A May 1991 rating decision denied entitlement to service 
connection for a nervous disorder; the Veteran was notified 
of his appellate rights, but did not timely perfect an appeal 
as to this issue.  

6.  Evidence received since the May 1991 rating decision 
establishes that the Veteran has been diagnosed with an 
acquired psychiatric disorder other than substance abuse; 
such evidence relates to an unestablished fact necessary to 
substantiate the claim of service connection for a nervous 
disorder.

7.  The Veteran had an incident of acute lumbar muscle spasm 
in service, but he has not experienced chronic symptoms of a 
low back disorder since service; his currently diagnosed 
disorders of the lumbosacral spine are not related by the 
competent medical evidence to any incident during service, 
including physical stress.

8.  The Veteran did not complain of left knee problems during 
service or for many years following separation from service; 
his currently diagnosed arthritis of the left knee is not 
related by the competent medical evidence to any incident 
during service, including physical stress.




CONCLUSIONS OF LAW

1.  The March 1972 rating decision which denied service 
connection for residuals of gonorrhea is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the March 1972 rating decision in 
connection with the claim of service connection for residuals 
of gonorrhea is not new and material.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  The March 2000 rating decision which denied the Veteran's 
request to reopen his previously disallowed claim of 
entitlement to service connection for osteomyelitis of the 
left heel with callous and pain is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  Evidence received since the March 2000 rating decision in 
connection with the claim of entitlement to service 
connection for osteomyelitis of the left heel with callous 
and pain is not new and material.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

5.  The May 1991 rating decision which denied service 
connection for a nervous disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

6.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a nervous 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

7.  A low back disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).

8.  A left knee disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).  

Review of the claims file reflects that a March 2007 letter 
sent to the Veteran satisfied VA's duty to notify 
requirements.  See generally Kent v. Nicholson, 20 Vet. App. 
1 (2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  
In this regard, it informed him of the requirements needed to 
establish service connection for those disabilities claimed; 
it also notified him as to the technical meanings of "new" 
and "material," as well as the reasons for the final prior 
denials with regard to the issues of service connection for 
residuals of gonorrhea, osteomyelitis of the left heel, and a 
nervous disorder.  This letter also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

Ideally, the notice and assistance provisions of VCAA should 
be provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are, as in this 
case, not prejudicial to the claimant.  Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); see also Pelegrini, 18 Vet. App. at 121.  In this 
regard, the Veteran was provided ample opportunity to 
meaningfully participate in the adjudicatory process and, 
following the issuance of the March 2007 VCAA letter, the 
entire record was reviewed and this appeal was readjudicated.  
A July 2009 supplemental statement of the case was then sent 
to the Veteran.  See id. at 120; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  Finally, the Veteran has not provided any 
specific contention that he was prejudiced by the timing of 
the March 2007 letter.  Thus, the Board finds no prejudice in 
proceeding with the current appeal.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (held that except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. § 
3.159(b) by not informing the claimant of the information and 
evidence necessary to substantiate the claim, the burden of 
proving harmful error must rest with the party raising the 
issue).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the claim decided herein and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  In this regard, the Veteran's service 
treatment records are associated with the claims folder, as 
well as all relevant VA and non-VA treatment records.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
those claims decided herein.

No VA examinations were provided in conjunction with the 
issues on appeal.  Initially, the Board notes that VA is 
under no duty to provide a VA examination when a veteran is 
requesting that a previously disallowed claim be reopened.  
38 C.F.R. § 3.159(c)(4)(C)(iii) (2009).  Thus, there is no 
prejudice in not providing examinations with respect to his 
claimed residuals of gonorrhea, osteomyelitis of the left 
heel, or nervous disorder.  Yet, because the Veteran's claims 
of entitlement to service connection for a low back disorder 
and a left knee disorder, are original claims for service 
connection, the Board must consider whether VA examination is 
warranted by the evidence of record.  

In the present case, the Board finds that a VA examination is 
not required because the Veteran has not presented evidence 
which "indicates" that either his low back disorder or left 
knee disorder "may be" associated with some in-service 
event, injury, or disease, and there is sufficient competent 
medical evidence to decide this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 
(2009).  As discussed in more detail below, there is no 
competent medical evidence showing a diagnosis of a chronic 
left knee or low back disorder during service.  Additionally, 
the competent and credible evidence does not establish that 
the Veteran has experienced chronic left knee or low back 
symptoms since service.  Finally, there is no competent 
evidence which relates the Veteran's current left knee or low 
back disorder to service following years without problems or 
complaints.  The Board acknowledges that the third McLendon 
element is a low threshold, but, absent any of the above, it 
has not been met.  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence he should submit to 
substantiate his claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Furthermore, as discussed above, the Board 
finds that there has been substantial compliance with its 
March 2007 remand directives.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (a remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  

Analysis

I. New and Material Evidence

Historically, the appellant was denied service connection for 
residuals of gonorrhea by RO rating decision dated in March 
1972.  He did not appeal this decision; thus, it became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  Similarly, the Veteran was denied service 
connection for a nervous disorder in May 1991, but did not 
appeal this decision; thus, it became final.  Id.  Finally, a 
claim to reopen the issue of service connection for 
osteomyelitis of the left heel with callous and pain was 
denied by RO rating decision dated in March 2000.  The 
Veteran submitted a notice of disagreement as to this 
decision, but did not perfect an appeal following the 
issuance of the April 2002 statement of the case.  This 
decision also became final.  Id.  In January 2004, the 
Veteran filed a request to reopen these previously denied 
claims.  

Generally, an unappealed RO rating decision is final under 38 
U.S.C.A. § 7105 (West 2002).  See also 38 C.F.R. § 20.1103.  
However, a claimant may request that VA reopen his claim upon 
the receipt of 'new and material' evidence.  38 U.S.C.A. 
§ 5108 (West 2002).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  Id.  "New and material evidence" is defined 
as evidence not previously submitted which relates to an 
unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009). 

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  Furthermore, when determining whether a claim 
should be reopened, the credibility of newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992).  If it is determined that new and material 
evidence has been submitted, a claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist a claimant in developing the facts 
necessary for his claim has been satisfied.




A. Residuals of Gonorrhea

At the time of the prior final denial in this matter, as 
issued in a March 1972 rating decision, the evidence under 
consideration consisted of the Veteran's service treatment 
records.  Such records reflected treatment for gonorrhea 
multiple times during service with no apparent residuals.  
The Veteran's February 1972 separation physical examination 
report was silent for any clinical abnormalities pertaining 
to the male reproductive and urological systems; no residuals 
of gonorrhea were noted.  Based on this record, the RO denied 
entitlement to service connection because there was no 
evidence of a current disability.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992) (in the absence of proof of a present 
disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability).  

Evidence associated with the claims file since the March 1972 
rating decision consists of lay statements by the Veteran and 
private and VA treatment records.  Pertinent to the current 
claim to reopen, none of the Veteran's contemporaneous 
treatment records or examinations demonstrate that he has 
active gonorrhea; there is also no indication of any residual 
disability due to gonorrhea incurred during active duty 
service.  Similarly, the Veteran himself has not asserted 
that he has a current disability stemming from gonorrhea 
incurred during service.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Rather, he continues to refer to his in-service 
incidences of gonorrhea.  

Absent any competent medical or lay evidence of gonorrhea or 
residuals of gonorrhea, the Veteran has not submitted 
evidence that raises a reasonable possibility of 
substantiating his claim.  As such, the Board finds that the 
evidence submitted since the March 1972 rating decision, 
while new, is not material.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  The Board must therefore deny his 
request to reopen his claim of service connection for 
residuals of gonorrhea.  38 C.F.R. § 3.156(a).  



B. Osteomyelitis of the Left Heel

Turning to the Veteran's request to reopen the previously 
disallowed claim of osteomyelitis of the left heel, evidence 
at the time of the prior denial in March 2000 reflected that 
the Veteran entered active duty service with a history of 
osteomyelitis of the left heel which had healed.  A 
hyperkeratosis overlying an old cicatrix was noted by 
orthopedics upon entrance and debrided.  Thereafter, the 
Veteran was seen during service for complaints of a tender 
left heel with chronic callous formation; hyperkeratinization 
of the left heel was noted on his February 1972 separation 
physical examination report.  Post-service the Veteran 
continued to complain of pain in his left heel with residual 
callous formation.  See VA Examination Report dated in 
October 1994.  The RO denied the Veteran's claim on the basis 
that there was no evidence that his preexisting disability, 
namely, osteomyelitis of the left heel with callous and pain, 
had been aggravated by service.  

Evidence associated with the claims file since the March 2000 
rating decision consists of lay statements by the Veteran and 
private and VA treatment records.  Pertinent to the current 
matter, the Veteran's contemporaneous treatment records show 
that he continues to have problems with pain and 
hyperkeratinization on his left heel.  VA Podiatry Note dated 
in September 2007; VA Primary Care Note dated in October 
2007.  Treatment records also demonstrate that he has been 
diagnosed with a number of left foot problems including, left 
foot drop/neuropathy, equinus, contracted digits, and hallux 
limitus.  Id.; see also VA Pain Management & Rehabilitation 
Services Note dated in September 2007.  Although no specific 
etiology is provided for any of these left foot disorders, 
there is no mention of any relationship between such 
disorders and his left heel.  Additionally, the competent 
evidence of record does not contain any opinions regarding 
whether the Veteran's preexisting disability was aggravated 
by his military service.  

Absent any competent medical or lay evidence of aggravation 
or superimposed injury or disease, the Veteran has not 
submitted evidence that raises a reasonable possibility of 
substantiating his claim.  As such, the Board finds that the 
evidence submitted since the March 2000 rating decision, 
while new, is not material.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  The Board must therefore deny his 
request to reopen his claim of service connection for 
osteomyelitis of the left heel with callous and pain.  
38 C.F.R. § 3.156(a).  

C. Nervous Disorder

The Veteran was previously denied service connection for a 
nervous disorder by RO rating decision dated in May 1991.  At 
the time of the prior final denial in this matter, the 
evidence under consideration consisted of the Veteran's 
service treatment records and a May 1991 VA discharge summary 
reflecting final psychiatric diagnoses of alcohol and 
polysubstance dependence.  Service connection was denied on 
the basis that there was no evidence of a current psychiatric 
disorder for which service connection could be awarded.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  See also 
38 C.F.R. § 3.301(a) (2009) (direct service connection may be 
granted only when a disability or cause of death was incurred 
or aggravated in line of duty, and not the result of a 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his abuse of alcohol or 
drugs).  

Since the May 1991 rating decision, additional evidence has 
been associated with the claims file that the Board finds is 
both new and material as to the issue of entitlement to 
service connection for a nervous disorder.  Specifically, the 
Veteran's VA treatment records reflect that he has been 
diagnosed with schizoaffective disorder.  See, e.g., VA 
Psychiatry Note dated in August 2006; VA Mental Health Intake 
dated in November 2006.  Also notable is the fact that the 
Veteran submitted lay evidence that his emotional problems 
have been present since Korea and that his nervous disorder 
is the result of "posttraumatic war stress."  See VA 
Psychiatry Note dated in September 2007; Statement in Support 
of Claim received in July 2004.  

Medical evidence which denotes a diagnosed psychiatric 
disorder for which service connection may be awarded on a 
direct basis relates to the reasons for the May 1991 denial.  
Furthermore, such evidence, when viewed in light of the 
Veteran's lay statements regarding continuity of 
symptomatology, raises a reasonable possibility of 
substantiating this claim.  As such evidence is both new and 
material, the Veteran's request to reopen should be granted 
and the underlying claim evaluated on its merits.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 38 C.F.R. 
§ 3.156(a).  

II. Service Connection

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, certain chronic disabilities, such as 
degenerative arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

A. Low Back Disorder

The Veteran contends that he is entitled to service 
connection for a low back disorder incurred as a result of 
countless hours of physical training during service.  See 
Statement in Support of Claim received in July 2004.  
Notably, he has not identified any specific injury to his low 
back during service; he has also not presented any lay 
evidence of back problems since service.  

Initially, the Board observes that the Veteran is competent 
as a lay person to assert that he experienced low back pain 
while completing physical training during service.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, such 
assertion is consistent with the circumstances of a veteran's 
service, which involves significant physical training.  See 
38 U.S.C.A. § 1154(a) (West 2002).  Finally, the Veteran's 
lay assertion is supported by service treatment records that 
reflect he reported trouble with low back pain during basic 
training.  See Sick Call Record dated in November 1970; 
Service Separation Examination Report dated in February 1972.

Relevant to the current appeal, however, is contemporaneous 
evidence that the Veteran stated his low back pain ceased 
following basic training and an absence of clinical 
abnormality at separation.  See Service Separation 
Examination Report dated in February 1972.  The Board finds 
the absence of any competent medical evidence of a chronic 
back disorder during service weighs against his claim that he 
has a current back disorder that is related to back pain 
during service.  See 38 C.F.R. § 3.303(a).  

The first recorded complaint of back problems post-service is 
a September 1990 private treatment record which notes that 
the Veteran is being evaluated for injuries sustained in an 
August 1990 work-related slip and fall accident.  
Chiropractic Arts Center Inc. Record dated in September 1990.  
Pertinent to the Board's determination, the Veteran did not 
mention any prior back pain or injury; rather, he reported 
that he enjoyed good health prior to the accident.  Id.  
Additionally, radiographic evidence obtained in conjunction 
with the examination was negative for spondylosis, arthrosis, 
fracture, scoliosis, spurring, or degenerative changes.  Id.  
The diagnosis provided is lumbar muscle tendon unit sprain or 
strain with myalgia, myositis, myofascitis, and 
intersegmental joint dysfunction.  Id.  It was the examining 
chiropractor's opinion that these injuries are the result of 
the August 1990 accident.  Id.  

Thereafter, the Veteran's treatment records show re-injury to 
the low back in October 1992, July 1993, August 1993, and 
June 1994.  Radiographic evidence obtained in August 1993 
revealed questionable spondylolysis, a left pars 
interarticularis at L5, and lumbar scoliosis with 
lumbarization of S1.  Degenerative joint disease was 
eventually diagnosed in June 1994.  More recent medical 
evidence confirms and continues the diagnosis of degenerative 
joint disease of the lumbosacral spine, and a January 2006 VA 
treatment record notes that a September 2004 x-ray revealed 
degenerative disc disease as well as osteoarthritis.  

The above evidence weighs against the Veteran's claim for 
service connection because it indicates that his chronic low 
back complaints did not begin until after a series of work-
related low back injuries and a motor vehicle accident.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
Board may consider in its assessment of a service connection 
claim the passage of a lengthy period of time wherein the 
Veteran has not complained of the maladies at issue).  
Similarly, there was no objective clinical evidence of 
lumbosacral defect until years after the first injury in 
August 1990.  In addition to weighing against his claim 
generally, the absence of radiographic evidence of 
degenerative joint disease within one year of service 
separation precludes an award based on presumptive service 
connection.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In addition to a lack of contemporaneous treatment for many 
years post-service, the Board finds the fact that the Veteran 
did not report any prior back injury or back problems when he 
presented for evaluation throughout the 1990s weighs against 
his claim.  Although formal rules of evidence do not apply 
before the Board, statements made to physicians for purposes 
of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth 
in order to receive proper care.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997).  In the present case, it appears that the 
Veteran's assertion that his back problems originated during 
service is a belief that he has come to more recently in 
conjunction with a claim for compensation.  See Pond v. West, 
12 Vet. App. 341 (1999) (although the Board must take into 
consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  This is especially evident given that the 
Veteran was evaluated by the VA in October 1994 as part of a 
claim for nonservice-connected pension wherein he reported a 
three to four year history of back problems but did not 
indicate a belief that his back problems were related to 
service.  

Absent any indication of a chronic back disorder during 
service or competent and credible evidence of continuity of 
symptomatology since service, service connection is warranted 
only if all the evidence, including that pertinent to 
service, establishes that a current low back disorder was 
incurred in service as a result of an in-service injury or 
event.  38 C.F.R. § 3.303(d).  The Board finds that evidence 
that specifically addresses this issue requires medical 
knowledge and expertise the Veteran, as a lay person, does 
not possess.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); cf. Layno, 6 Vet. App. at 469-71 (competent lay 
evidence is any evidence not requiring that the proponent 
have specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).  And the current evidence of 
record does not contain any medical evidence linking the 
Veteran's current low back disorders to any incident of 
military service, including physical training.  

In sum, the competent and credible evidence of record 
reflects that the Veteran incurred an acute muscle spasm in 
his low back during basic training which apparently resolved 
without further complaints.  Following service, the Veteran 
did not seek treatment for chronic low back problems until a 
low back injury occurred nearly twenty years after 
separation.  When he did finally seek treatment, no mention 
was made of a history of back problems dating to service.  
Thus, with consideration of the negative separation 
examination, the length of time following service prior to a 
recorded diagnosis of a lumbosacral spine disorder, the 
Veteran's four intercurrent low back injuries prior to any 
complaints of back problems, the etiological opinion linking 
his back problems in 1990 to a work-related injury, and the 
absence of any medical opinion suggesting a causal link to 
service, the Board finds the preponderance of the evidence is 
against his claim of service connection for a low back 
disorder.  Consequently, the benefit of the doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

B. Left Knee Disorder

Turning to his claimed left knee disorder, the Veteran 
asserts that this disorder also developed as a result of 
countless hours of training during his military service.  See 
Statement in Support of Claim received in July 2004.  
However, as discussed below, the Board concludes that the 
preponderance of the evidence is against this claim and that 
service connection is not warranted for a left knee disorder 
on either a direct or presumptive basis.  

Initially, the Board observes that the Veteran's service 
treatment records are silent of any mention of injury, 
diagnosis, or treatment of the left knee.  Additionally, 
unlike his low back, there were no complaints of left knee 
pain noted upon his separation examination in February 1972.  
A lack of contemporaneous complaint or injury, while not 
dispositive of a claim, certainly weighs against a finding 
that a current knee disorder is a result of military service.  

Similarly, a significant lapse in time wherein a veteran has 
not complained of the maladies at issue must be considered in 
the Board's assessment of a service connection claim.  See 
Maxson, 12 Vet. App. at 459.  In the present case, the first 
recorded complaint of left knee problems is an October 1994 
VA examination for nonservice-connected pension purposes.  
The Veteran reported that he had been experiencing recurrent 
left knee pain for the past two months which was generally 
precipitated by prolonged weightbearing; he denied any 
history of injury to the knee.  Radiographic evidence was 
within normal limits and the diagnosis provided by the 
October 1994 VA examiner is "intermittently symptomatic left 
knee consistent with chondromalacia."  Thereafter, the 
Veteran's contemporaneous treatment records are relatively 
silent for continued problems with the left knee until an 
August 2006 VA treatment record noting degenerative changes.  
See VA Nurse Practitioner Note dated in November 2006.  As 
this is more than one year following separation from service, 
service connection on a presumptive basis is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran is competent to assert symptoms of pain during 
service.  See Layno, 6 Vet. App. at 469.  However, a review 
of the record reveals that he has neither indicated in 
written statements nor stated to physicians that he 
experienced left knee pain during and since service.  Thus, 
absent evidence of a chronic left knee disorder during 
service or competent medical evidence of degenerative 
arthritis to a compensable degree within one year of service 
separation, evidence is needed which establishes that his 
current left knee arthritis was incurred in service as a 
result of an in-service injury or event.  See 38 C.F.R. § 
3.303.  

As above, such determination is not within the competence of 
a person without medical knowledge and expertise because it 
requires an individual to consider whether a disorder 
diagnosed more than thirty years post-service is related to 
general physical stress incurred during service when there is 
no indication of problems for many years post-service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); cf. Layno, 6 
Vet. App. at 469-71.  Unfortunately for the Veteran, none of 
the competent evidence of record even suggests that his 
current left knee arthritis is in any way related to an 
incident of military service, including physical training.  

Therefore, with consideration of the absence or assertion of 
in-service complaints of left knee problems, the length of 
time following service prior to a recorded diagnosis, and the 
lack of any medical opinion suggesting a causal link to 
service, the Board finds the preponderance of the evidence is 
against the Veteran's claim of service connection for a left 
knee disorder.  Consequently, the benefit of the doubt rule 
does not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

The Veteran's request to reopen a claim of entitlement to 
service connection for residuals of gonorrhea is denied.

The Veteran's request to reopen a claim of entitlement to 
service connection for osteomyelitis of the left heel with 
callous and pain is denied.

The Veteran's request to reopen a claim of entitlement to 
service connection for a nervous disorder is considered 
reopened, and to this extent the claim is granted.  

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a left knee disorder is 
denied.


REMAND

The Board has reopened the Veteran's claim of entitlement to 
service connection for a nervous disorder.  For reasons 
discussed below, it finds that additional development is 
needed prior to a determination on the merits of the claim.  
Similarly, the Board finds that additional medical evidence 
is needed prior to adjudication of the issue of service 
connection for hepatitis C.  

I. Hepatitis C

The Veteran contends that he received a blood transfusion 
while serving in Korea in 1971 and that he contracted 
hepatitis C from this blood transfusion.  Thus, it is his 
assertion that service connection is warranted for this 
disease.  

Initially, the Board observes that the Veteran's service 
treatment records are silent for any diagnosis or treatment 
of hepatitis C and there is no mention of a blood 
transfusion.  Nevertheless, the Veteran, as a lay person, is 
competent to report that he received a blood transfusion 
during service.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (the veteran as a lay person is competent to report 
information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  
Competency of evidence, however, must be distinguished from 
its credibility, and it is the responsibility of the Board to 
assess the credibility and weight to be given to the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  In 
the present case, the Board finds the Veteran's lay 
statements that he received a blood transfusion during 
service lack credibility because his service treatment 
records are silent for any mention of a blood transfusion or 
any injury or disease which resulted in a large loss of blood 
and, prior to filing his claim for service connection, he 
expressly denied a history of blood transfusions prior to 
1985.  See VA HIV Pre-Test Counseling Note dated in July 
2003.  See also Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(noting that contemporaneous evidence has greater probative 
value than history as reported by the veteran).

The Board's inquiry does not, however, end here.  In this 
regard, the Veteran's service treatment records show 
treatment for multiple sexually transmitted diseases, 
including gonorrhea, suggesting that he engaged in high-risk 
sexual activity during service.  High-risk sexual activity is 
a known risk factor for hepatitis C; thus, the Board must 
consider whether the evidence of record establishes that the 
Veteran has hepatitis C due to in-service sexual activity.  
See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (the 
VA must consider all possible theories of entitlement raised 
by the claimant or the evidence of record).

As previously discussed, the Veteran's service treatment 
records are silent for any mention of a diagnosis or 
treatment of hepatitis C.  Post-service, contemporaneous 
medical evidence shows that a diagnosis of hepatitis C was 
first confirmed through VA laboratory work completed in 
November 2000.  See VA Hepatitis Profile (Laboratory Data).  
Additionally, the evidence indicates that the Veteran engaged 
in a number of high risk activities post-service including, 
intravenous drug use with needle sharing, commercial sex, and 
unprotected sex.  See VA HIV Pre-Test Counseling Note dated 
in July 2003.  

In sum, the record reflects that the Veteran engaged in known 
risk activities both during and after service; thus, there 
are multiple potential etiologies.  Because the Board is 
prohibited from making conclusions based on its own medical 
judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), it 
finds that a remand is necessary to obtain a medical opinion 
as to the likelihood that the Veteran's current hepatitis C 
was incurred during service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); Charles v. Principi, 16 Vet. App. 370 (2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

To aid the reviewing physician, the Board also finds that VA 
treatment records should be obtained for the period from 
March 1997 to December 2000.  Although laboratory results 
from this period have been associated with the claims file, 
there is no indication that treatment records have been 
requested for this period.  Such records are clearly relevant 
in light of the fact that the Veteran was initially diagnosed 
with hepatitis C in November 2000; as such, they must be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  

II. Nervous Disorder

The Board observes that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the 
present case, the issue before the Board is entitlement to 
service connection for a nervous disorder which the Veteran 
has claimed as a result of "posttraumatic war stress."  
Statement in Support of Claim received in July 2004.  
Clinical evidence of record reflects that the Veteran was 
diagnosed with schizoaffective disorder with depression and 
posttraumatic stress disorder (PTSD) following an August 2006 
psychiatric consult in which he reported feeling nervous 
since witnessing another serviceman being shot and killed in 
Korea.  See also VA Mental Health Intake dated in November 
2006.  

The issue of entitlement to service connection for PTSD was 
previously adjudicated by the RO in March 2006; the Veteran 
did not appeal this decision.  Since this denial, however, he 
has continued to submit records showing treatment for PTSD as 
well as lay evidence regarding his claimed in-service 
stressor.  Under these circumstances, it appears that the 
Veteran is requesting that this claim be reopened.  See 
38 C.F.R. § 3.156.  Generally, the proper procedure for the 
Board is to refer the issue to the agency of original 
jurisdiction (AOJ) for consideration.  However, in light of 
the holding in Clemons and the fact that it is not clear from 
the current medical evidence of record whether the in-service 
incident is the basis for neither, one, or both of the 
Veteran's acquired psychiatric disorders, the Board finds 
that these issues are inextricably intertwined.  Therefore, 
the issue of whether new and material evidence has been 
submitted with respect to the claim of entitlement to service 
connection for PTSD must be adjudicated prior to a Board 
determination as to the issue of entitlement to service 
connection for a nervous disorder.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

In addition to adjudicating the issue of whether new and 
material evidence has been submitted sufficient to reopen a 
claim for service connection for PTSD, the Board finds that 
additional development is needed with respect to the issue of 
service connection for a nervous disorder.  Specifically, the 
Veteran has claimed that his nervous disorder was 
precipitated by an in-service incident in which he witnessed 
the shooting of a fellow serviceman by the North Koreans.  
The record reflects that the AOJ contacted the United States 
Army and Joint Services Records Research Center (JSRRC) 
(formerly the United States Armed Services Center for Unit 
Records Research (CURR)) in order to verify whether the 
Veteran was "shot at" in February 1971.  However, there is 
no indication that any request has been made for JSRRC to 
verify whether a member of the Veteran's unit, Btry B, 7th Bn 
(Hawk), 5th Arty, was shot and killed while on guard duty in 
Korea in February or March 1971.  See Stressor Information 
received in March 2006 and October 2007.  See also Service 
Personnel File (showing unit assignment and location for 
February and March 1971).  

Following such development, the AOJ should obtain a VA 
examination for the purpose of determining whether the 
Veteran's claimed nervous disorder had its onset during 
service, to include consideration of his lay assertions of 
continuity of symptomatology since service.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); Charles v. Principi, 16 Vet. App. 370 
(2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the Oklahoma City VAMC for the period from 
March 1997 through November 2000.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

2.  After the above records are obtained, 
submit the Veteran's claims file to a VA 
hepatologist for the purpose of 
ascertaining an opinion as to the etiology 
of the Veteran's hepatitis C.  The claims 
file, including a copy of this REMAND, 
must be made available to the physician 
for review, and the opinion should reflect 
that the claims folder was reviewed.  
After reviewing the claims file, the 
physician should opine as to whether the 
Veteran's hepatitis C is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
military service as a result of multiple 
episodes of unprotected sexual activity.  
In providing a rationale for his/her 
opinion, the physician should address all 
of the Veteran's high risk activities for 
hepatitis C both during and after service 
including, post-service intravenous drug 
use with needle sharing, commercial sex, 
and unprotected sex.  A detailed 
rationale, including pertinent findings 
from the record, should be provided for 
all opinions.  

3.  Contact JSRRC, and any other 
appropriate source(s), for verification 
that a member of the Veteran's unit (Btry 
B, 7th Bn (Hawk), 5th Arty) was shot and 
killed by North Koreans while on guard 
duty in either February or March 1971.  

4.  After the above records are obtained 
and any stressor development is completed, 
schedule the Veteran for a psychiatric 
examination.  The purpose of this 
examination is to determine the existence 
and etiology of any current acquired 
psychiatric disorder, including 
schizoaffective disorder and PTSD.  The 
claims file, including a list of any 
verified stressor(s) and a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims file 
was reviewed in connection with the 
examination.  After reviewing the record 
and examining the Veteran, the examiner 
should determine whether the Veteran 
currently has an acquired psychiatric 
disorder, including schizoaffective 
disorder and PTSD.  The examiner should 
then answer the following questions:

	(a) With regard to PTSD, the examiner 
should determine whether the corroborated 
in-service stressor is sufficient to 
produce PTSD.  In this regard, the 
examiner is instructed to consider only 
the stressor(s) identified as having been 
verified by the record.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, if 
PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  

	(b) As for any other acquired 
psychiatric disorder identified by the 
examiner, he or she should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that any disorder is 
etiologically related to the Veteran's 
active duty service, to include any 
verified stressor(s) provided by the AOJ.  

The examiner should utilize the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  A complete 
rationale must be given for any opinion 
expressed and the foundation for all 
conclusions should be clearly set forth.  

5.  The AOJ should provide the veteran 
with VCAA notice concerning the issue of 
whether new and material evidence has been 
submitted sufficient to reopen the claim 
of entitlement to service connection for 
PTSD in accordance with Kent. The AOJ 
should also contact the Veteran and ask 
him to provide any argument with respect 
to the issue of whether new and material 
evidence has been submitted sufficient to 
reopen the issue of entitlement to service 
connection for PTSD.  After affording the 
Veteran a reasonable period of time in 
which to respond, the AOJ should 
adjudicate this issue.  A separate rating 
action should be issued by the AOJ.  The 
Veteran should be informed that this new 
rating action, if unfavorable, will not be 
before the undersigned unless it is 
appealed by the Veteran to the Board by 
submitting a notice of disagreement.  

6.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


